After conviction in the County Court of Queens County of murder in the second degree on his plea of guilt, the defendant, on *1137the ground that the sentence was excessive, appeals from the judgment of conviction and the sentence, whereby he was sentenced to an indeterminate term of forty years to life, to begin after service of an indeterminate term of ten to thirty years under another judgment of conviction, also entered on his plea of guilt. Judgment of conviction of the County Court, Queens County, unanimously affirmed. Appeal from sentence dismissed. (People v. Rozea, 267 App. Div. 569.) While armed with two loaded guns, defendant held up the owner of a liquor store and committed robbery therein. He fled from that scene and after the completion of those crimes, shot and killed a policeman who was searching for him. Later he shot and wounded two other policemen. By one indictment he was charged with robbery in the first degree, grand larceny in the first degree, assault in the first degree, and carrying a dangerous weapon as a felony. By another indictment he was charged with murder in the first degree and brought to trial thereon. During that trial he withdrew his plea of not guilty and pleaded guilty to murder in the second degree. Immediately before that plea he withdrew his plea of not guilty and pleaded guilty to all the counts of the other indictment. In view of all the circumstances revealed by the unfinished trial, the defendant’s confession and the probation report, the sentence was not excessive. Present — Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ.